ALD-090                                                     NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 11-3890
                                  ___________

                         JUSTIN MICHAEL CREDICO
                                "JMC31337"

                                  Justin Michael Credico,
                                                    Appellant

                                        v.

   CEO IDAHO NATIONAL LABORATORY, INDIVIDUAL AND OFFICIAL
   CAPACITY; ATTORNEY GENERAL ERIC HOLDER, INDIVIDUAL AND
  OFFICIAL CAPACITY; CEO SIEMENS (NUCLEAR POWER SYSTEMS AND
          SOFTWARE), INDIVIDUAL AND OFFICIAL CAPACITY
               ____________________________________

                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                       (E.D. Pa. Civ. No. 2-11-cv-06025)
                   District Judge: Honorable Juan R. Sanchez
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                January 26, 2012
         Before: SLOVITER, FISHER AND NYGAARD, Circuit Judges

                        (Opinion filed: February 6, 2012)
                                   _________

                                   OPINION
                                   _________

PER CURIAM
                                        1
       Credico, a Pennsylvania state prisoner proceeding pro se, appeals the District

Court’s dismissal of his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). 1 His

complaint consisted of, as the District Court noted, “largely incomprehensible and

fanciful claims.” Specifically, Credico alleged that he had examined the “Stuxnet”

computer virus and determined that it had been compiled by the United States for use as a

weapon and that its deployment constituted a declaration of war without Congressional

approval. He argued that these actions violated his rights under the 14th Amendment to

the Constitution as they could have resulted in a nuclear winter. He sought one million

dollars in damages, as well as “a lil [sic] video hearing chat,” a television whereby he and

his cellmate can watch the news, a laptop, Lexis Nexis software, Windows Vista, and

“Scholarship.”

       Although a district court should generally give leave to amend prior to dismissing

under these circumstances or make its own determination whether any amendment would

be futile, Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002), we are

satisfied—especially in light of Credico’s subsequent filings—that the District Court did

not err in dismissing his complaint without affording Credico leave to amend as any

amendment would have been futile. He offers nothing by way of explanation how, even

if his outlandish claims were true, any constitutional rights are implicated. In fact,


       1
         This Court has jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and its
       review of a District Court’s sua sponte dismissal for failure to state a claim is
       plenary. Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). A court may
       dismiss a complaint under § 1915(e)(2)(B)(i) if the action “lacks an arguable basis
                                              2
Credico stated in his Notice of Appeal that he will proffer evidence of his claims only

after he is awarded a judgment of at least $60,000. We hold that this appeal is frivolous,

and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B).




       either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).
                                              3